Exhibit 99.1 NEWS RELEASE YAMANA GOLD PROVIDES 2 TORONTO, ONTARIO, January 12, 2010 - YAMANA GOLD INC. (TSX: YRI; NYSE: AUY; LSE: YAU) today announced its operating outlook including production, cash costs and capital expenditure guidance for 2010 and 2011.All amounts are expressed in United States Dollars unless otherwise indicated. “Our objective has been to create consistency and reliability in our operations with a sustainable production platform of approximately 1.1 million gold equivalent ounces at consistent cash costs,” said Peter Marrone, Yamana’s chairman and chief executive officer. “Our outlook for the next few years maintains that objective.Going forward, our development stage and exploration projects, in addition to further value enhancing opportunities, will provide Yamana with a superior organic growth profile and value proposition.” 2 Production from continuing operations is expected to be in the range of 1,030,000 to 1,145,000 gold equivalent ounces (GEO) in 2010 and 1,045,000 to 1,150,000 GEO in 2011, representing an overall increase of up to 12 percent in production from continuing operations in 2009.Production from discontinued operations is expected to be approximately 40,000 GEO in the first quarter of 2010, which is not included in the estimated production ranges set forth above. No further production from discontinued operations is expected after the first quarter of 2010. Estimated gold and copper production on a mine by mine basis for 2010 and 2011 is detailed below. Gold Production Estimates (GEO) 2010E 2011E Chapada 140-155,000 135-145,000 El Peñón (GEO) 400-420,000 410-430,000 Gualcamayo 165-180,000 165-180,000 Jacobina 105-125,000 110-130,000 Minera Florida (GEO) 100-125,000 110-130,000 Fazenda Brasileiro 70-85,000 70-85,000 Alumbrera (12.5%) 50-55,000 45-50,000 Total GEO* 1,030-1,145,000 1,045-1,150,000 Copper (lbs) (Chapada) 150 - 160 million 135 - 145 million * GEO calculations are based on an assumed gold to silver ratio of 55:1 which is a long term historical average. Silver production of approximately 10 million ounces for 2010 and 2011 is treated as a gold equivalent on this basis. Growth is expected to ramp up substantially in 2012 as four development stage projects including C1 Santa Luz, Mercedes and Minera Florida tailings project, where construction decisions have already been made, in addition to Ernesto/Pau-a-pique, where a feasibility study is pending, are expected to begin production. These four projects are expected to contribute an additional approximately 390,000 GEO annually.Production in 2012 is expected to be approximately 1.3 million GEO as these projects commence operations and begin to ramp up, with production by the end of 2012 expected to be at a planned annual run rate of approximately 1.5 million GEO, which represents a 46 percent increase in production from 2009. A summary of expected gold production on a year by year basis is as follows: Year Production (GEO) Approx. 1.1 million Approx. 1.1 million Approx. 1.3 million Approx. 1.5 million These estimates do not include any additional production from Agua Rica or new discoveries at El Peñón, where updates are expected in the first quarter of 2010, or QDD Lower West, where an update is expected in the second half of 2010. By-product cash costs(1) from continuing operations (excluding Alumbrera) are expected to be below $200 per GEO in each of 2010 and 2011 based on assumed metal prices set forth below.Co-product cash costs(1) from continuing operations (excluding Alumbrera) are expected to be in the range of $360 to $400 per GEO in 2010 and $370 to $400 per GEO in 2011.Co-product cash costs per pound of copper at Chapada are expected to be $1.00 to $1.10 in 2010 and $1.10 to $1.20 in 2011. Estimated cash costs for gold on a mine by mine basis for 2010 and 2011 are detailed below. Co-Product Cash Cost Estimates per GEO 2010E 2011E Chapada $280-$300 $320-$350 El Peñón (per GEO) $350-$390 $340-$360 Gualcamayo $340-$380 $350-$390 Jacobina $500-$525 $500-$550 Minera Florida(per GEO) $350-$390 $340-$370 Fazenda Brasileiro $500-$550 $500-$550 By-product cash costs(2) Below $200 Below $200 Chapada, Brazil Production at Chapada is expected to be in the range of 140,000 to 155,000 ounces of gold per year in 2010 and 135,000 to 145,000 ounces of gold in 2011.Co-product cash costs are expected to be $280 to $300 per ounce in 2010 and $320 to $350 per ounce in 2011. Yamana has begun with plant optimizations scheduled to increase throughput to up to 22 million tonnes per year before 2012. El Peñón, Chile Production at El Peñón is expected to be in the range of 400,000 to 420,000 GEO in 2010 with production in the first quarter of 2010 expected to be lower than production in the fourth quarter of 2009, but higher than levels in the first quarter of 2009. Production is anticipated to ramp up quarter over quarter in 2010 similar to the trend in 2009.Grade is also expected to improve throughout 2010 with a significant increase expected in the fourth quarter of 2010 and into 2011 as the development of Bonanza is completed and begins to contribute to production. Production at El Peñón in 2011 is expected to be 410,000 to 430,000 GEO. 2 Exploration results to date at Bonanza have been better than expected and continuing exploration efforts in 2010 will focus on extending the known deposits, infill drilling to upgrade certain inferred mineral resources, continuing with efforts at new discoveries and a broader regional exploration program. Cash costs are expected to average between $350 and $390 per GEO in 2010. Cash costs are expected to be higher in the first quarter of 2010 and to decline throughout the year as production ramps up. In the fourth quarter of 2009, the Company began a transition to owner-mining at El Peñón.This is expected to modestly impact production and cash costs in the fourth quarter of 2009 and the first quarter of 2010 as the transition to owner-mining is completed.Cash costs and production are then expected to improve going forward. Yamana had contemplated transitioning to owner-mining for some time as all other mines operated by Yamana are owner-mined.Cash costs are expected to decline substantially in the fourth quarter of 2010 and cash costs in 2011 are expected to average between $340 and $360 per GEO as Bonanza begins to contribute to production and the longer term benefits of owner-mining are realized. Gualcamayo, Argentina Production at Gualcamayo is expected to be in the range of 165,000 to 180,000 ounces of gold in each of 2010 and 2011.Going forward, the Company believes sustainable production at Gualcamayo will be approximately 180,000 ounces.Production in 2010 and 2011 is expected to come solely from the main QDD open pit deposit. Further production increases are expected to come from Yamana’s continued plans to increase throughput to 1,500 tonnes per hour and processing ore from AIM and QDD Lower West.The expansion to 1,500 tonnes per hour is planned to be completed by the end of 2010. Metallurgical testwork continues at the AIM deposit to create more reliability and certainty in the ore metallurgy.In addition, QDD Lower West feasibility study results are expected in the second half of 2010. The Company is currently also conducting metallurgical testwork at Salamanca, which is the newest discovery at Gualcamayo.Positive drill results in 2009 support Yamana’s view that Salamanca may represent an important source of further gold ounces for Gualcamayo. Drilling continues in 2010 with the objective of providing a mineral resource estimate for Salamanca in the first half of 2010. Cash costs at Gualcamayo are expected to be in the range of $340 to $380 per ounce in 2010 and $350 and $390 per ounce in 2011. Jacobina, Brazil Production at Jacobina is expected to be in the range of 105,000 to 125,000 ounces of gold in 2010 increasing to 110,000 to 130,000 ounces in 2011. Yamana expects to process ore at 6,000 tonnes per day in 2010 consistent with the fourth quarter of 2009 and at the increased rate of 6,200 tonnes per day by early 2011.Yamana continues with drilling to increase certainty of grade and better layout of the drilling stopes. The Company remains focused on improving dilution and recovery as well as exploring, discovering and developing higher grade areas including Canavieiras.Jacobina will have a period of lower grades in 2010 and 2011 as compared to 2009.Production in these years is expected to come mostly from Joao Belo with modest contributions from Basal. (1 ) Co-product and by-product cash costs are non-GAAP measures.A definition is provided at the end of this press release. (2) Excluding cash cost estimates from Alumbrera 3 Positive drill results continue to confirm the high grade at Canavieiras and the significant sample results at Moro do Vento show the potential for new inferred mineral resource ounces. Exploration upside is in areas with grade higher than the current mine grade.With the new discovery of Serra da Lagartixa in 2009, exploration efforts in 2010 will be focused on near mine drilling in this target and more aggressively pursuing higher grade areas of mineralization for future mining. Cash costs in 2010 are expected to be $500 to $525 per ounce of gold and $500 to $550 per ounce of gold in 2011. Minera Florida, Chile
